Citation Nr: 0905140	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a ruptured biceps tendon, right.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2006, the 
RO denied service connection for PTSD.  In September 2006, 
the RO denied compensation under 38 U.S.C.A. § 1151 for a 
ruptured biceps tendon, right.  

In March 2007, the Veteran submitted additional evidence with 
his VA Form 9.  This included statements from the Veteran, 
duplicate VA treatment records, and various Internet 
articles.  In March 2008, the Decision Review Officer (DRO) 
completed a memorandum indicating that the additional 
evidence was considered but was not pertinent and therefore, 
a supplemental statement of the case (SSOC) would not be 
issued.  The Veteran was advised of this by letter also dated 
in March 2008.  The RO has obviously already considered this 
evidence and informed the Veteran of its findings.  Under the 
circumstances, the Board finds that a remand to put this 
information in a SSOC format would serve no useful purpose.  
See 38 C.F.R. §§ 19.31, 19.37 (2008); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In December 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the Veteran submitted 
additional evidence with a waiver of RO jurisdiction.  



FINDINGS OF FACT

1.  The Veteran was awarded a Combat Infantryman Badge (CIB) 
and his combat related stressors are conceded; resolving 
reasonable doubt in his favor, the medical evidence shows a 
confirmed diagnosis of PTSD related to such stressors.

2.  In August 2004, the Veteran was seen for tendonitis of 
the right shoulder and prescribed medication and stretching 
exercises.  In November 2004, the Veteran underwent a right 
subacromial bursa injection; he subsequently ruptured the 
biceps tendon.  

3.  Medical evidence of record establishes that there was no 
fault or negligence on VA's part in rendering the surgical 
treatment or care; and that a ruptured biceps tendon is a 
reasonably foreseeable complication of the treatment 
provided. 

4.  The evidence does not show that treatment was provided 
without the Veteran's informed consent.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).

2.  The criteria for compensation under 38 U.S.C.A § 1151 for 
ruptured biceps tendon, right, as a result of VA treatment in 
August and November 2004, have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

On review, the Board finds that the duty to notify has been 
satisfied.  In May 2006, prior to the rating denying the 
claim, the RO sent the Veteran a letter advising him of the 
evidence necessary to substantiate his claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  The Veteran was notified of 
the information and evidence VA would provide and of the 
information and evidence he was responsible for providing.  
He was asked to submit any evidence in his possession that 
pertained to his claim.  This letter also provided 
information regarding how VA assigns disability ratings and 
effective dates.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting him in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007). 

The claims file contains the Veteran's service treatment 
records and records from the VA medical center (VAMC) in 
Tampa.  The Veteran submitted private psychiatric 
assessments.  Information in the claims file indicates the 
Veteran is receiving income from the Social Security 
Administration (SSA); however, a handwritten note by RO 
personnel states this is based on retirement.  There is no 
indication the Veteran is receiving SSA benefits based on 
disability.  

A VA medical opinion was obtained in August 2006.  The claims 
file was reviewed.  At the travel board hearing, the 
Veteran's representative indicated they would like to have an 
independent medical opinion (IME) obtained.  The Board 
acknowledges that this option was discussed at some length 
during the personal hearing.  However, the Board has reviewed 
the VA opinion and finds that is adequate.  The examiner 
reviewed the record, including the records of treatment 
received at VA, and provided a rationale for his opinions 
that a ruptured tendon was a reasonably foreseeable 
consequence of the treatment administered by VA, and that 
there was no fault on the part of VA in rendering that 
treatment.  Therefore, additional opinion is not necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for service connection for PTSD, the 
Board finds that in light of the favorable decision herein, 
any error in the timing or content of VCAA notice or 
assistance with regard to that issue is moot.

II. Analysis

PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.304(d), (f) (2008).

In support of his claim, the Veteran reported various 
stressors related to his service in Vietnam.  The Veteran's 
DD Form 214 confirms service in Vietnam and he was awarded 
various decorations including the CIB, which establishes 
combat participation.  The reported combat related stressors 
are consistent with the circumstances of the Veteran's 
service and are considered verified.  Notwithstanding, 
service connection requires a confirmed diagnosis related to 
such stressors.

VA records show the Veteran underwent a social work initial 
assessment in January 2006.  The social worker noted that the 
Veteran appeared to have many of the symptoms of PTSD and he 
reported that his symptoms have made his life very hard over 
the years.  PTSD assessment indicates that the relevant 
criteria were met.  The Veteran was referred to mental health 
and underwent subsequent evaluation in March 2006.  Following 
psychiatric testing and clinical interview, which was 
conducted by a staff psychologist and signed off by the Chief 
of Psychology Service (PhD.), the examiner indicated the 
Veteran was not experiencing significant levels of depression 
and anxiety.  She noted that his history indicated that when 
he first returned from Vietnam he experienced many of the 
symptoms of PTSD but these have decreased in severity and 
frequency over the years.  While the Veteran still 
experienced intrusive thoughts and nightmares, they were not 
sufficient or significant enough to meet the diagnosis of 
PTSD at this time.  The examiner further noted that it was 
possible that the Veteran's symptoms were presently kept at 
bay as he has kept himself busy and that they may resurface 
upon retiring.  Presently he was coping well.  An Axis I 
diagnosis was not noted.  

Statement from the Veteran's spouse dated in April 2006 
indicates that he has mood swings and irrational outbursts.  
He withdraws and does not share his feelings.  She noted that 
he has nightmares and thrashes about in bed.  She believes 
that his Army training and his service in Vietnam have 
changed him.

The Veteran underwent a VA PTSD examination in April 2006, 
which was conducted by a medical doctor.  The Veteran 
reported an event where he was unable to resuscitate a fellow 
soldier.  He indicated weekly recollections of this event.  
He has occasional distressing dreams.  He denied reactivity 
or psychologic distress to triggers.  He admitted to feelings 
of detachment or estrangement from others and he tries to 
avoid movies and newspapers because he gets frustrated at 
their inaccuracy.  He denied a sense of foreshortened future 
or diminished interest in activities.  He does not avoid 
activities, places, or people.  He denied difficulty 
concentrating or exaggerated startle response.  He admitted 
to infrequent unprovoked anger outbursts or irritability.  He 
denied nightmares but reported occasional difficulty falling 
asleep.  He denied post military stressors.  Based on the 
Veteran's current symptoms, the examiner determined that he 
did not meet DSM-IV criteria for PTSD and that there was no 
evidence of other Axis I disorders.  

In a statement submitted at the travel board hearing, the 
Veteran reported that he has had PTSD symptoms since 1970 and 
continues to suffer with such.  He stated that as a result of 
his military training and years of practice, he is good at 
hiding his symptoms.  He indicated that he is short-tempered, 
depressed, and has nightmares.  He does not have any close 
friends.  

In an April 2008 statement, the Veteran's representative 
contended that the Veteran's current symptoms were consistent 
with PTSD and the fact that he appears to cope with the 
activities of daily living only tends to mask his symptoms 
and make the diagnosis difficult.  At the travel board 
hearing, the Veteran's representative set forth essentially 
the same contentions.  

Statement from K.B., M.D., Diplomate American Board of 
Psychiatry and Neurology, dated in June 2008 indicates that 
the Veteran underwent an initial psychiatric examination 
interview in April 2008 with a follow up in May 2008.  The 
Veteran reported that he had suffered from PTSD symptoms for 
36 years and that he was handling it much better expect for 
residual anxiety and anger.  He reported that he suffers from 
insomnia, intrusive images and nightmares and nocturnal 
sweats at times.  On mental status examination, the Veteran 
was physically and mentally asymptomatic but reported 
frustration in the VA system.  He presented adequate coping 
skills.  Diagnosis was past history of PTSD like symptoms.  

The Veteran most recently underwent a psychiatric assessment 
in October 2008 by L.Y., M.D., Diplomate Board of Psychiatry 
and Neurology.  The Veteran reported a lot of combat exposure 
and described combat related stressors.  He reported that he 
has suffered from symptoms of anxiety, irritability, mood 
swings, and angry outbursts.  He has difficulty trusting 
people and has had erratic sleeping patterns.  He experiences 
intrusive memories and guilt thinking about the traumatic 
experiences in Vietnam and he has avoided situations that 
remind him of the war.  He has periods of depression.  He 
admitted to drinking alcohol, approximately 6 to 8 beers a 
day over the past few years to numb his emotions and help him 
sleep.  Mental status examination was positive for intrusive 
memories and recurrent nightmares.  Mood was irritable, 
anxious and dysphoric.  Concentration was decreased.  Axis I 
diagnosis was PTSD.  The examiner indicated it was his 
opinion that the Veteran suffers from PTSD based on the above 
symptomatology.  

The Board acknowledges that the record contains conflicting 
medical evidence regarding whether the Veteran currently 
meets DSM-IV criteria for a diagnosis of PTSD.  That is, the 
March and April 2006 examinations indicate the Veteran does 
not meet the criteria, while recent examination in October 
2008 indicates a diagnosis of PTSD.  The record also contains 
medical evidence suggesting a past history of PTSD.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  On review, the Board finds that the record contains 
an approximate balance of negative and positive evidence.  
Resolving reasonable doubt in the Veteran's favor, the 
evidence shows a current diagnosis of PTSD related to 
verified in-service stressors and service connection is 
warranted.  See 38 C.F.R. § 3.102 (2008).   


Compensation under 38 U.S.C.A. § 1151

The Veteran contends that his ruptured biceps tendon is the 
result of VA treatment.  In his § 1151 claim, the Veteran 
indicated that he did not feel that the injury would have 
happened if his x-rays had been properly read and if his arm 
had been placed in a sling or cast until it repaired itself.  
He felt the stretching exercises were uncalled for.  In his 
notice of disagreement, the Veteran indicated that Dr. L.C. 
told him he had bursitis in his right shoulder and to apply 
heat and forcibly stretch the arm.  He stated that at no time 
during the examinations did the VA physicians consider that 
he had a partial tendon tear.  He argues that his initial 
problem was a partially torn tendon which could have been 
repaired, but after the rupture, surgery was not a viable 
option.  He contends that the heat and stretching exercises 
would have been contraindicated had someone been competent to 
consider and test for a tendon problem.  

In a statement received at the travel board hearing, the 
Veteran argued that his ruptured tendon was a direct result 
of malpractice on the part of the VA physician, Dr. L.C.  He 
indicated that in August 2004, the physician told him he had 
bursitis and that he should apply moist heat to the shoulder 
and arm and exercise the arm and shoulder with assisted 
stretching exercises.  He was prescribed pain medication to 
ease the pain during the exercises.  He alleges that 
subsequent to Dr. L.C's inaccurate diagnosis of bursitis, his 
health record was changed to a diagnosis of acute tendonitis 
and that neither he nor his primary care physician was 
informed about the change.  He contends that the treatment 
instructions were contraindicated as treatment for tendonitis 
and after enduring much pain, he tore the upper bicep tendon.  
At the travel board hearing, the Veteran set forth 
essentially the same contentions and argued that his 
condition was misdiagnosed.  

The Veteran's claim for benefits was filed in April 2006 and 
the amended version of 38 U.S.C. § 1151 is for application.  
In pertinent part, section 1151 provides for compensation for 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
qualifying additional disability is one in which the 
disability was not the result of the veteran's willful 
misconduct; and, the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran; and, the proximate cause of the disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or was the result of an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with 
the requirements of 38 C.F.R. § 17.32.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 that are immaterial 
under the circumstances of a case will not defeat a finding 
of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2008).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in language 
understandable to the patient the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient must be given the 
opportunity to ask questions, to indicate comprehension of 
the information provided, and to grant permission freely 
without coercion.  The practitioner must advise if the 
proposed treatment is novel or unorthodox.  The patient may 
withhold or revoke his or her consent at any time.  38 C.F.R. 
§ 17.32(c) (2008).  The informed consent process must be 
appropriately documented in the health record.  Signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that require anesthesia.  38 C.F.R. 
§ 17.32(d) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

VA records show that the Veteran underwent an orthopedic 
surgery consult by Dr. L.C. in August 2004.  He reported 
right shoulder pain, onset 4 to 5 months prior without 
injury.  The pain was localized in the right shoulder and was 
made worse by extremes of motion and activity without 
radiation of pain to the forearm or hand or numbness or 
tingling.  X-rays of both shoulders were reported as within 
normal limits and were reviewed with the Veteran.  On 
physical examination, there was full painless range of motion 
to both upper extremities without inflammation, erythema, 
ecchymosis, effusion, induration or swelling.  There was no 
ligamentous laxity or deformity and no pain to palpation of 
shoulders or elbows.  From a neurologic standpoint, power and 
sensation of the upper extremities were intact.  Impression 
was chronic tendinitis right shoulder.  The Veteran was to be 
instructed in the application of moist heat followed by 
active assistive and stretching exercise to the right 
shoulder.  He was placed on Etodolac and was provided 
Tramadol to take one half hour before shoulder exercises.  

The Veteran was seen by his primary care physician on 
November 1, 2004.  Regarding right shoulder pain, it was 
noted that he was seen by orthopedics.  The note also 
indicates "X-rays - calcific tendonitis".  The pain was not 
helped by the exercises.  On physical examination of the 
right shoulder, there was slight painful arc, but no point 
tenderness.  The Veteran underwent a right subacromial bursa 
injection.  Approximately three weeks later, the Veteran was 
seen for an egg sized "jelly lump" on the right bicep.  
Primary care note indicates the Veteran clearly had biceps 
tendon rupture of the lateral head and he was again referred 
to orthopedics, with x-rays ordered the date of consult.  
Consult request indicates that the Veteran presented with 
subacromial bursitis about 2 weeks ago with some pain in the 
biceps area at that time.  A steroid injection was done from 
the lateral approach not near the biceps tendon.  Orthopedic 
surgery consult note dated in December 2004 indicates that 
although the cortisone injection was done near the time of 
the rupture, the examiner suspected that the tendon rupture 
was spontaneous and had nothing to do with the injection.  X-
rays were reported as showing degenerative joint disease of 
the right acromioclavicular joint bankart lesion of humeral 
head.  Assessment was acute rupture biceps tendon, long head 
proximally.  It was noted that this was not a repairable 
injury and causes about 10 to 15 percent loss of strength in 
the arm.  

A VA opinion was obtained in August 2006.  The examiner 
stated that following:

Veteran was treated for tendonitis of his 
right shoulder and did receive an 
injection of Lidocaine and steroids in 
that tendons.  He subsequently developed 
a tear of his biceps tendon and is 
claiming some negligence in his care.  
The patient was treated appropriately for 
his tendonitis and was given oral 
medication, and stretching exercises at 
first this will not resolve his problems 
so he was given the injection, this has 
been an accepted treatment for this type 
of problem unfortunately it can have the 
risk of rupturing his tendon but that is 
no evidence of negligence.  This is an 
event reasonably [foreseeable] and so I 
see no fault on the part of the treating 
provider, and this is just an unfortunate 
side effect of appropriate treatment.  

As discussed, entitlement to compensation under section 1151 
cannot be established unless certain causation requirements 
are met.  See 38 C.F.R. § 3.361(c), (d) (2007).  That is, the 
additional disability must be caused by the medical or 
surgical treatment.  In this case, the December 2004 examiner 
indicated he thought the tendon rupture was spontaneous and 
had nothing to do with the injection.  However, the August 
2006 examiner suggests a relationship between the injection 
and subsequent rupture.  

Assuming, without conceding, that the VA prescribed exercises 
or injection caused the rupture, the Board notes that 
additional disability, in and of itself is not sufficient to 
establish entitlement to compensation.  In considering 
whether the VA exercised the appropriate degree of care, the 
Board has considered the Veteran's arguments that he was 
misdiagnosed and that incorrect treatment was prescribed.  
Review of the medical records shows a diagnosis of tendonitis 
in August 2004 and the Board was unable to find evidence 
indicating that this diagnosis was changed from bursitis.  
The Board has also considered the various Internet articles 
submitted by the Veteran regarding tendonitis, bursitis, and 
biceps tendon rupture.  This information is general in nature 
and not specific to the Veteran's case.  Thus, it is not 
assigned significant probative value.  The Board notes, 
however, that the information provided does not appear to 
support a finding of fault on the part of the VA physicians.  
Further, the August 2006 examiner stated that the Veteran was 
appropriately treated and he did not find any evidence of 
negligence or fault on the part of the provider.  

The evidence also does not show that the additional 
disability was an event not reasonably foreseeable.  In fact, 
the August 2006 VA examiner stated that the particular 
complication was foreseeable and was an unfortunate side 
effect of the appropriate treatment.  

On review, information in the claims file does not indicate 
that any medical treatment was furnished without the 
Veteran's informed consent.  The claims file contains a copy 
of Standard Form 522, Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures.  The procedure was identified as a steroid 
injection in the right shoulder for bursitis/tendonitis.  The 
Veteran signed the document indicating that he understood the 
nature of the proposed procedure, attendant risks involved 
and expected results as described.  

The Board acknowledges the Veteran's sincere belief that the 
biceps tendon rupture was caused by malpractice on the part 
of VA physicians.  Certainly, the Veteran is competent to 
describe worsening disability following his treatment with 
VA.  The Veteran, however, is not competent to render a 
medical etiology opinion as to the underlying cause of that 
disability, to include offering an opinion as to the degree 
of negligence or other fault on the part of VA, or whether 
such disability was a reasonable foreseeable consequence of 
the VA treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

In summary, even assuming that the VA medical treatment 
resulted in additional disability, there is no evidence of 
fault on the part of VA and the resulting complication was 
reasonably foreseeable.  The record does not contain 
competent medical evidence to the contrary.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for PTSD is granted.

Compensation under 38 U.S.C.A. § 1151 for a ruptured biceps 
tendon, right, is denied. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


